MEMORANDUM**
Armando Sales Crisostomo petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen proceedings after he was ordered removed in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review the BIA’s denial of a motion to reopen for an abuse of discretion. Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002). We grant the petition and remand.
We grant the petition in light of our recent decision in Salta, 314 F.3d at 1078 (holding that a sworn affidavit indicating that notice of a removal hearing sent by regular mail was not received by petitioner, or a responsible party residing at peti*498tioner’s address, is sufficient to rebut the presumption of delivery and entitle petitioner to an evidentiary hearing).
We remand the case to the BIA with instructions to remand to the Immigration Judge to conduct an evidentiary hearing to determine whether Crisostomo has rebutted the presumption of delivery of the notice of removal, entitling him to consideration of his motion to reopen.
PETITION FOR REVIEW GRANTED. REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.